Case 17-33299        Doc 31     Filed 12/10/18     Entered 12/10/18 16:17:44          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 33299
         Lawanda Lashawn Brown Cannon

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/07/2017.

         2) The plan was confirmed on 01/08/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/12/2018.

         5) The case was Dismissed on 08/27/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-33299             Doc 31       Filed 12/10/18    Entered 12/10/18 16:17:44               Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $2,346.20
           Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                         $2,346.20


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $622.61
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                            $105.59
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $728.20

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim          Claim        Principal      Int.
 Name                                      Class   Scheduled      Asserted       Allowed         Paid         Paid
 American InfoSource LP as agent for   Unsecured         250.00        244.12         244.12           0.00       0.00
 Ascension Services LP                 Unsecured         365.00        364.78         364.78           0.00       0.00
 AT&T Mobility                         Unsecured           0.00           NA             NA            0.00       0.00
 Bank of America                       Unsecured         200.00           NA             NA            0.00       0.00
 Bank of America                       Secured       15,288.00           0.00       8,825.00      1,318.40     299.60
 Chase Bank                            Unsecured         200.00           NA             NA            0.00       0.00
 City of Chicago                       Unsecured         500.00           NA             NA            0.00       0.00
 Commonwealth Edison Company           Unsecured      2,700.00       2,719.02       2,719.02           0.00       0.00
 Credit ONE BANK NA                    Unsecured         343.00           NA             NA            0.00       0.00
 D. Moses                              Secured             0.00           NA             NA            0.00       0.00
 Department Of Education/MOHELA        Unsecured      5,824.00       6,066.56       6,066.56           0.00       0.00
 Equifax                               Unsecured           0.00           NA             NA            0.00       0.00
 Experian                              Unsecured           0.00           NA             NA            0.00       0.00
 Illinois Collection Service           Unsecured         710.00           NA             NA            0.00       0.00
 Jefferson Capital Systems             Unsecured         588.00           NA             NA            0.00       0.00
 Jefferson Capital Systems LLC         Unsecured         280.00        329.71         329.71           0.00       0.00
 Montgomery Ward                       Unsecured         108.00        108.30         108.30           0.00       0.00
 Peoples Energy Corp                   Unsecured      4,500.00       5,310.56       5,310.56           0.00       0.00
 Resurgent Capital Services            Unsecured         222.00        388.64         388.64           0.00       0.00
 Resurgent Capital Services            Unsecured           0.00        222.79         222.79           0.00       0.00
 Robert J. Semrad                      Unsecured           0.00           NA             NA            0.00       0.00
 Sentry Credit, Inc.                   Unsecured         344.00           NA             NA            0.00       0.00
 Seventh Avenue                        Unsecured         138.00        138.83         138.83           0.00       0.00
 Southwest Credit Systems              Unsecured         321.00           NA             NA            0.00       0.00
 Sprint                                Unsecured      5,000.00       1,075.42       1,075.42           0.00       0.00
 Transunion                            Unsecured           0.00           NA             NA            0.00       0.00
 UIC Medical Center                    Unsecured         500.00           NA             NA            0.00       0.00
 US Bank NA                            Unsecured          60.00           NA             NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-33299        Doc 31      Filed 12/10/18     Entered 12/10/18 16:17:44             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $8,825.00          $1,318.40           $299.60
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $8,825.00          $1,318.40           $299.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,968.73               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $728.20
         Disbursements to Creditors                             $1,618.00

 TOTAL DISBURSEMENTS :                                                                       $2,346.20


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
